Per Curiam:
Assuming that the master has found the facts correctly the decree of the court below follows logically. The first assignment alleges that “ The court erred in sustaining the report of the master upon the facts of the case, his finding being against the weight of the evidence.” This assignment is so general that it is of no practical use. It designates no particular fact in the findings in which the master has erred. Moreover, it merely alleges that his findings are “ against the weight of the evidence.” This is an admission that there was a conflict of evidence. In such cases we do not weigh it. That is for the master, who heard the witnesses and has the means of judging of their credibility, and for the court below, who is one step nearer the witnesses than we are. We would be treading upon dangerous ground to overrule the master upon a question of the weight of the evidence, sustained as he is by the court below. We cannot say, as a legal proposition, that the defendant, by joining in the deed of conveyance to Mary E. Charles, discharged the land from the lien of her judgment. The deed is not printed in the paper books, but the fact is found by the master that the deed of conveyance from Jacob Charles and wife to William Trullinger contains a general warranty of title, and the usual covenant against incumbrances, in the words “ grant, bargain and sell.” It does not appear what covenants were contained in the deed executed by the *297defendant and her husband to Mary E. Charles. We need not speculate, therefore, as to how far a married woman who joins -in a convejwtee of her husband’s real estate is bound by the covenants in the deed.
The decree is affirmed and the appeal dismissed at the costs of the appellant.'